DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
    
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 September 2019 is being considered by the examiner. 
  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A) in view of Awan et al. (US Publication Number 2019/0152513 A1). 
claim 1, Takashi teaches a vehicle comprising: a detector configured to detect a steering detection angle serving as a steering angle of the first wheel pair (Takashi: Para. 0011-0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel).
Takashi doesn’t explicitly teach a lock configured to lock the first wheel pair so as to be non-steerable. 
However Awan, in the same field of endeavor, teaches a lock configured to lock the first wheel pair so as to be non-steerable (Awan: Para. 0011, 0030; said actuator, in the event of the failure thereof, blocks a steering movement of the steerable wheel).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to control the rear wheels based on the action by the front wheels (Takashi: Para. 0008). 
In the following limitations, Takashi teaches a first steering controller configured to acquire information on a steering angle of the steering and set a first steering angle based on the steering angle to control the first steering driver in accordance with the first steering angle (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel); and a second steering controller configured to acquire the information on the steering angle and set a second steering angle based on the steering angle to control the second steering driver in accordance with the second steering angle (Takashi: Para. 0007-0008; a second steering for steering rear wheels; steering amount of the rear wheel may be configured to be proportional to the operation amount of the first steering means and the operation amount of the second steering means).
Takashi doesn’t explicitly teach wherein upon detecting anomaly in the steering of the first wheel pair from the steering angle and the steering detection angle, the first steering controller controls the lock to lock the steering of the first wheel pair.
However Awan, in the same field of endeavor, teaches wherein upon detecting anomaly in the steering of the first wheel pair from the steering angle and the steering detection angle, the first steering controller controls the lock to lock the steering of the first wheel pair (Awan: Para. 0010- 0011, 0030; steering electronics system is configured for detecting whether one of the steering actuators has failed; said actuator, in the event of the failure thereof, blocks a steering movement of the steerable wheel).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to control the rear wheels based on the action by the front wheels (Takashi: Para. 0008). 
In the following limitations, Takashi teaches while the steering of the first wheel pair is non-normal, the second steering controller corrects the second steering angle to a second corrected steering angle according to the steering detection angle in a locked state (Takashi: Para. 0007-0008; second steering means is operable only when the first steering means is operated; the rear wheels of the vehicle are steered based on the , and controls the second steering driver in accordance with the second corrected steering angle (Takashi: Para. 0008; the rear wheels of the vehicle are steered based on the operation of the first steering means and travel while being appropriately adjusted by the operation of the second steering means).
Regarding claim 2, Takashi teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel) the first steering-angle information serving as information on the first steering angle set in advance (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), and the second steering controller sets the second steering angle on the basis of second steering-angle information to control the second steering driver (Takashi: Para. 0007; a second steering for steering rear wheels).
Takashi doesn’t explicitly teach the second steering-angle information serving as information on the second steering angle set in advance and differing from the first steering-angle information. 
However, Takashi is deemed to disclose an equivalent teaching. Takashi includes a rear wheel steering angle calculation means that determines the rear wheel steering angle based on the front wheel steering angle, displacement of a lever, vehicle 
It would have been obvious to one of ordinary skill as of the effective filing date to set either the front or rear wheels and then calculate the second pair of wheels based on the first set of wheels in order to control the wheels of a second set based on the action by the first set of wheels (Takashi: Para. 0008). 
Regarding claim 3, Takashi teaches the vehicle according to claim 1, wherein the first steering controller sets the first steering angle on the basis of first steering-angle information to control the first steering driver (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), the first steering-angle information serving as information on the first steering angle set in advance (Takashi: Para. 0012; a first steering means for steering the front wheels, and the steering gear box steers the front wheels according to the rotation amount of the steering wheel), and the second steering controller sets the second steering angle on the basis of the first steering-angle information and a gain of one or less, to control the second steering driver (Takashi: Para. 0015; rear wheel steering angle calculation means for 
Regarding claim 4, Takashi teaches the vehicle according to claim 2, wherein the first wheel steering controller sets the first steering angle on the basis of the first steering-angle information, to control the first steering driver, the first steering-angle information being associated with a speed of the vehicle (Takashi: Para. 0008; the rear wheels are largely steered during low speed traveling and the rear wheel steered amount is small during high speed traveling).
Regarding claim 6, Takashi teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Takashi: Para. 0007; a first steering means for steering front wheels and a second steering for steering rear wheels), and the second steering controller varies a rate of change in the second steering angle relative to the steering angle in accordance with a degree of the first steering angle (Takashi: Para. 0008; steering amount of the rear wheel may be configured to be proportional to the operation amount of the first steering means; the steering amount of the rear wheel may be determined based on a vehicle speed characteristic that decreases with an increase in the vehicle speed).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A) in view of Awan et al. (US Publication Number 2019/0152513 A1) and in further view of Deguchi et al. (US Publication Number 2002/0038171 A1). 
claim 5, Takashi teaches the vehicle according to claim 1, wherein the first wheel pair is a front wheel pair, the second wheel pair is a rear wheel pair (Takashi: Para. 0007; a first steering means for steering front wheels and a second steering for steering rear wheels).
Takashi and Awan don’t explicitly teach the first steering driver is steerable of the first wheel pair up to a first maximum steering angle.
However Deguchi, in the same field of endeavor, teaches the first steering driver is steerable of the first wheel pair up to a first maximum steering angle (Deguchi: Para. 0049; the target front steering angle calculating unit 105 limits the absolute value of the target steering angles for the front of the advancing vehicle).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to control the rear wheels based on the action by the front wheels (Takashi: Para. 0008). 
In the following limitation, Takashi teaches the second steering driver is steerable of the second wheel pair up to a second maximum steering angle, the second maximum steering angle being equal to or larger than a half of the first maximum steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).
Regarding claim 7, Takashi and Awan don’t explicitly teach wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver.
However Deguchi, in the same field of endeavor, teaches wherein the second steering controller varies the rate of change in the second steering angle depending on whether the first steering angle is equal to or larger than a maximum steering angle of the first steering driver (Deguchi: Para. 0076-0077; a limit is imposed on the front left wheel steering angle; if the absolute values of Sfl* and Sfr* calculated through formula (1) exceed .alpha., the target steering angles for the rear wheels are corrected).
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to control the rear wheels based on the action by the front wheels (Takashi: Para. 0008). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (Foreign Reference JP 2003072582A), Awan et al. (US Publication Number 2019/0152513 A1), Deguchi et al. (US Publication Number 2002/0038171 A1), and in further view of Cole. 
Regarding claim 8, Takashi, Awan and Deguchi don’t explicitly teach wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
wherein the first steering driver sets the first steering angle within a limit of a half or less of a first maximum steering angle, to steer the first wheel pair. 
Cole includes a half the maximum steering angle limit for the rear wheel compared to the front wheel angle at high speeds (Cole: Para. 0028). It is valid to prevent steering angle for wheels when at high speeds because even the smallest angle could lead to a lane deviation that could cause a collision or run the vehicle off the road. Setting a lower steering limit to one half of the concurrent steering angle limit is obvious as the vehicle's speed increases.
It would have been obvious to one of ordinary skill as of the effective filing date to incorporate Cole’s half the angle limit as the new maximum (Cole: Para. 0028) in Deguchi’s angle limiting mode (Deguchi: Para. 0049) where Awan’s locking of a steering actuator upon detection of a failure (Awan: Para. 0010, 0030) into Takashi’s first actuator controlling the front wheels and a second actuator controlling the rear wheels (Takashi: Para. 0007) in order to control the rear wheels based on the action by the front wheels (Takashi: Para. 0008). 
In the following limitation, Takashi and Awan don’t explicitly teach the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable.
However Deguchi, in the same field of endeavor, teaches the first maximum steering angle serving as a maximum steering angle at which the first wheel pair is steerable (Deguchi: Para. 0049; the target front steering angle calculating unit limits the absolute value of the target steering angles for the front of the advancing vehicle).

In the following limitation, Takashi teaches the second steering driver steers the second wheel pair at the second steering angle of the same degree as the first steering angle (Takashi: Para. 0007; the first steering means is not operated during straight traveling; the rear wheels are kept straight).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/L.E.L./Examiner, Art Unit 3663          


/ADAM D TISSOT/Primary Examiner, Art Unit 3663